Order entered October 24, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-01019-CV

                 IN THE INTEREST OF S.O., MINOR CHILD

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-30101-2020

                                      ORDER

      This is an accelerated appeal in a parental termination case. Before the

Court is court reporter Janet Dugger’s October 21, 2022 request for a ten-day

extension of time to file the reporter’s record.      We GRANT the request and

ORDER the reporter’s record be filed no later than November 1, 2022.                If

necessary, the trial court must arrange for a substitute reporter to ensure the record

is filed by November 1. See TEX. R. APP. P. 28.4(b)(1).


                                              /s/   KEN MOLBERG
                                                    JUSTICE